



EXHIBIT 10.10
























WEST PHARMACEUTICAL SERVICES, INC.






NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR DESIGNATED EMPLOYEES






(Amended and Restated Effective as of December 1, 2018, except as otherwise
noted herein or required by applicable law)










































PLAN DOCUMENT





















--------------------------------------------------------------------------------





THE WEST PHARMACEUTICAL SERVICES, INC.
NON-QUALIFIED DEFERRED COMPENSATION
PLAN FOR DESIGNATED EMPLOYEES
(Amended and Restated Effective December 1, 2018)
West Pharmaceutical Services, Inc. (the “Company”) hereby adopts this West
Pharmaceutical Services, Inc. Non-Qualified Deferred Compensation Plan For
Designated Employees (the “Plan”), as amended and restated effective December 1,
2018, except as otherwise noted herein, to permit eligible employees of the
Company to defer receipt of a specified portion of their cash and equity-based
compensation:
1.    Eligible Employees. Employees of the Company or participating subsidiaries
(as designated by the Company’s Senior Vice President and Chief Human Resources
Officer) are eligible to make the elections set forth in this Plan if they are:
(a) employed in the United States by the Company or a designated subsidiary and
are expected to earn an annual Base Salary (as defined below) of $150,000 or
more, as determined in the sole discretion of the Compensation Committee, or (b)
any other employee of the Company or its subsidiaries who is designated by the
Compensation Committee as eligible to participate in the Plan (each an “Eligible
Employee”). An Eligible Employee who at any time makes a valid deferral election
under the Plan is a “Participant.”
2.    Deferrable Compensation. An Eligible Employee may separately elect, in the
form and manner determined by the Committee, to defer cash or stock compensation
as follows:
(a)any whole percentage of his or her annual aggregate base salary paid by the
Company for services rendered exclusive of any additional allowances, payments
or non-cash benefits (“Base Salary”);
(b) any whole percentage of his or her annual bonus (“Bonus”) earned and payable
under the Company’s Annual Incentive Plan (“Annual Incentive Plan”), or any
successor plan thereto, whether payable in cash or stock issued under the 2004
Stock-Based Compensation Plan, the 2007 Omnibus Incentive Compensation Plan, the
2011 Omnibus Incentive Compensation Plan, the 2016 Omnibus Incentive
Compensation Plan and/or any successor plan(s) (collectively, the “Omnibus
Plans”) or;
(c) effective June 1, 2007, any whole number of shares of deferred stock
(including Performance-Vesting Restricted Stock and Performance-Vesting Stock
Units, as applicable) (“PV Stock”) awarded under the Company’s Long-Term
Incentive Plan (the “LTIP”), the Omnibus Plans, and/or any successor plan(s)
thereto, to the extent such PV Stock is earned under the applicable plan.
(d)any who percentage of his or her other compensation that is not otherwise
described by the foregoing provisions, but only to the extent specifically
designated by the Committee as eligible for deferral, and subject to all terms
and conditions as the Committee may establish in order to defer any such other
compensation (“Other Designated Compensation”).
3.     Elections to Defer.
(a)    Base Salary or Other Designated Compensation. An Eligible Employee who
wants to defer payment of any portion of his or her Base Salary or Other
Designated Compensation in any calendar year must notify the Compensation
Committee or its delegate in writing on or before December 31 of the prior year
(or such earlier time as may be required under Code Section 409A and as
designated by the Committee), stating the amount of his or her Base Salary or
Other Designated Compensation to be deferred. This election becomes irrevocable
on December 31 of such prior year; provided, however, that the Committee may
designate such other time and manner for deferral of Other Designated
Compensation that is not inconsistent with the rules under Code Section 409A.
(b)    Bonus Elections.
(i)    An Eligible Employee who wants to defer payment of any portion of his or
her Bonus in any calendar year shall notify the Compensation Committee or its
delegate in writing on or before June 30 of the year prior to the year the Bonus
would otherwise be paid. The election must state the amount of a Participant’s
Bonus which is to be deferred, and the election is irrevocable as of such June
30.





--------------------------------------------------------------------------------





(ii)    For Bonuses paid with respect to services rendered and performance
achieved before January 1, 2019, a Participant who is designated by the
Committee as an officer (“Officer”) and who has elected to defer any portion of
his or her Bonus, shall be permitted at the time of his or her election to
designate that a portion of such Bonus will be deemed to be invested in common
stock of the Company (“Common Stock”) and ultimately distributable in Common
Stock in accordance with Section 8(g)(ii). The portion of such Participant’s
Bonus so designated will be referred to as “Deferred Bonus Stock.” The portion
of the Participant’s Bonus deferred hereunder that is not so designated shall be
referred to as the “Deferred Cash Bonus.” No Participants, including Officers,
are eligible to designate any portion of such Participant’s Bonus as Deferred
Bonus Stock with respect to Bonuses paid for services rendered or performance
achieved on or after January 1, 2019.
(c)    PV Stock. An Eligible Employee who wants to defer payment of any portion
of his or her PV Stock in any calendar year must notify the Compensation
Committee or its delegate in writing on or before June 30 of the final (or, as
applicable, only) year of any performance-based vesting period applicable to
such PV Stock, stating the amount of his or her PV Stock which shall be
deferred. This election is irrevocable on such June 30.
(d)     Special Rules for New-Hires.
(i) Base Salary. Notwithstanding Section 3(a) above, if a newly Eligible
Employee is hired by the Company during a calendar year, such Participant may
elect to participate in the Plan by notifying the Compensation Committee or its
delegate in writing within the first 30 days after commencing employment or
becoming eligible, stating the amount of his or her Base Salary to be deferred.
Such election shall be effective on the first day of the payroll period
following the end of such 30-day period and shall apply only with respect to
Base Salary earned after the effective date of such election. An election so
made shall be irrevocable on the first day of the applicable payroll period.
(ii) Bonuses and PV Stock. Section 3(c) shall not apply to elections to defer
Bonuses or PV Stock in the year a Participant is hired (or first becomes
eligible to participate). A newly-hired (or newly-eligible) employee is not
eligible to defer Bonuses or PV Stock until the calendar year following the
calendar year in which such Participant is hired.
(e) Revocation for Unforeseeable Emergency or Disability. If a Participant has
an Unforeseeable Emergency as described in Section 8(d) or incurs a Disability
as defined in Section 409A, then such Participant may make a request in writing
to the Compensation Committee or its delegate to suspend any elections to make
any deferrals to the Plan during the year such Unforeseeable Emergency or
Disability is incurred. Upon approval by the Compensation Committee or its
delegate, such contributions shall cease immediately.
4.    Matching Contributions.
(a)    Base Salary. For years prior to 2007, the Company will contribute to the
Plan an amount equal to 50% of the first 6% of Base Salary that a Participant
elects to defer on a pre-tax basis. Matching contributions under this
Section 4(a) (“Pre-2007 Base Salary Matching Contributions”) shall not be made
for deferrals of Base Salary in excess of 6% or any portion of a Bonus or PV
Stock deferred by a Participant.
(b)    Deferred Incentive Shares. The Company shall make a matching contribution
(“Deferred Incentive Shares”) equal to 25% of the aggregate fair market value of
the Deferred Bonus Stock that a Participant elects to defer. Fair market value
shall be measured as of the date such Deferred Bonus Stock would otherwise be
paid to such Participant. For the avoidance of doubt, (i) only Officers shall be
eligible to elect to defer Deferred Bonus Stock and any related Deferred
Incentive Shares matching contribution on and after January 1, 2016, and (ii) no
Participants shall be eligible to earn any additional Deferred Incentive Shares
(other than through crediting of Dividend Equivalents for previously Deferred
Bonus Stock) for services rendered or performance achieved on or after January
1, 2019.





--------------------------------------------------------------------------------





(c)    401(k) Plan True-up. Effective for calendar years beginning on or after
January 1, 2007 and ending on December 31, 2018,
(i)With respect to any Participant who earns Base Salary in excess of Section
401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”), except
as provided in Sections 4(c)(ii), the Company will make matching contributions
(“2007-18 Base Salary Matching Contributions”) equal to 100% of the
Participant’s Base Salary deferred on a pre-tax basis and remaining to such
Participant’s Account plus amounts deferred under the West Pharmaceutical
Services, Inc. 401(k) Plan (the “401(k) Plan”) on a pre-tax basis only (not
inclusive of after-tax or Roth 401(k) contributions), if applicable, up to 3% of
such Participant’s total annual Base Salary and 50% of the Participant’s Base
Salary deferred in excess of 3%, but no greater than 5%, of such Participant’s
total annual Base Salary deferred. Such matching contributions shall be
calculated without regard to Section 401(a)(17) of the Code. The total amount of
matching contributions made for the Participant with respect to a calendar year
(including a “true up” contributions) under the 401(k) Plan whether on pre-tax
or after-tax contributions (or in accordance with Section 8 hereof), if any,
shall be deducted from the 2007-18 Base Salary Matching Contributions made
hereunder. 2007-18 Base Salary Matching Contributions under this Section 4(c)
shall not be made for deferrals of Base Salary in excess of 5% of a
Participant’s total annual Base Salary. Notwithstanding the foregoing, for
purposes of this Section 4(c)(i), Base Salary shall mean Base Salary and Other
Designated Compensation (to the extent so designated by the Committee in
accordance with the Plan).
(ii)Notwithstanding Section 4(c)(i), on or before December 31, 2018, a
Participant may elect to opt out of being credited with any 2007-18 Base Salary
Matching Contributions, and, such Participant will only be credited with
matching contributions under the 401(k) Plan, if applicable.
(iii) No contributions shall be made under this section with respect to
contributions made to the 401(k) plan on or after January 1, 2019.
5.    Other Contributions.
(a)    Effective October 1, 2014, the Company may credit any Eligible Employee’s
account with a contribution of any amount determined in its discretion
(“Discretionary Contributions”).
(b)    The Company shall enter into a written arrangement with the Eligible
Employee (“Discretionary Contribution Agreement”) detailing the material terms
of such Discretionary Contribution, including the vesting schedule, distribution
options and investment options available. Any elections applicable to the
distribution of such Discretionary Contributions shall comply with Section 409A
of the Code and the other rules set forth in the Plan.
(c)    Effective for the year beginning January 1, 2017, with respect to any
Eligible Employee who is first hired by the Company on or after January 1, 2017
or any Eligible Employee employed by Tech Group North America, Inc., Tech Group
Grand Rapids, Inc., or West Pharmaceutical Services Delaware Acquisition, Inc.
(the “Group”), in each case, who earns Base Salary and Other Designated
Compensation for such year in excess of the limits in Section 401(a)(17) of the
Code (“Excess Compensation”), the Company will make a non-elective contribution
(“NEC”) equal to 1% of such Participant’s Excess Compensation for such year; and
effective for the year beginning on January 1, 2018, with respect to any
Eligible Employee who is first hired by the Company on or after January 1, 2017
or any Eligible Employee employed by the Group, in each case, who earns Excess
Compensation for such year, the Company will make a NEC equal to 2% of such
Participant’s Excess Compensation for such year. Effective for each year
beginning on and after January 1, 2019, with respect to each Eligible Employee
who earns Excess Compensation for such year, the Company will make a NEC equal
to 3% of such Participant’s Excess Compensation for such year. Such NEC shall be
calculated without regard to Section 401(a)(17) of the Code.
(i)    Notwithstanding anything herein to the contrary, any NEC hereunder shall
be allocated to such Eligible Employee only if such Eligible Employee was (a)
employed by the Company or the applicable participating subsidiary on the last
day of the year to which the NEC





--------------------------------------------------------------------------------





relates, (b) terminates employment due to death or a disability (as defined in
the 401(k) Plan) during such year, (c) dies or becomes disabled while on
qualified military service (as defined in the 401(k) Plan) during such year or
(d) terminates employment during the year after attaining age 55 with 10 years
of service.
(ii)    An Eligible Employee who has been allocated NEC amounts under an Account
shall be considered a Participant with respect to any such NEC amounts.
6.    Investment of Deferred Compensation Accounts.
(a)    The Company shall establish separate bookkeeping accounts (each part of a
Participant’s “Account”) as set forth in this Section 6. Such Accounts will be
maintained on the books of the Company and will be used solely to calculate the
amount payable to each Participant and shall not constitute separate funds of
assets. Amounts will be credited to such Accounts as of the date such amounts
would have been distributed or paid to a Participant but for an election to
defer such amounts hereunder. If a Bonus or share of Deferred PV Stock is not
earned under the Annual Incentive Plan or the LTIP, or any successor plan(s)
thereto, as applicable, no amount shall be credited to a Participant’s Accounts.
(b)    A Participant’s Base Salary and Other Designated Compensation deferred
pursuant to Section 3(a) plus his or her Deferred Cash Bonus shall be allocated
to his or her “Cash Deferral Account” as of the last day of the payroll period
to which it relates.
(c)    Pre-2007 Base Salary Matching Contributions made pursuant to Section 4(a)
on or before March 31, 2000 shall be allocated to a Participant’s
“Participant-Directed Matching Contribution Account” as of the last day of the
payroll period to which they relate.
(d)    Pre-2007 Base Salary Matching Contributions made pursuant to Section 4(a)
on or after April 1, 2000 and all 2007-18 Base Salary Matching Contributions
shall be allocated to a Participant’s “Stock-Invested Matching Contribution
Account” as of the last day of the payroll period to which they relate or, with
respect to 2007-18 Base Salary Matching Contributions, the date the amount of
such 2007-18 Base Salary Matching Contributions is determined in the next
following calendar year. Collectively, amounts credited to a Participant’s
Stock-Invested Matching Contribution Account and his or her Participant-Directed
Matching Contribution Account, shall be referred to as his or her “Matching
Contribution Account.”
(e)    Deferred Bonus Stock, Deferred PV Stock, and Deferred Incentive Shares
will be allocated to a separate “Deferred Stock Account” and subject to the
rules of Section 8(g)(ii).
(f)Discretionary Contributions shall generally be subject to the same rules
applicable to a Participant’s Cash Deferral Account, unless specifically
provided otherwise in the Participant’s Discretionary Contribution Agreement.
(g)NEC amounts shall be allocated to a separate “NEC Account,” as of the date
the amount of such NEC is determined in the calendar year after the year to
which such NEC relates, and such NEC Account shall generally be subject to the
same rules applicable to a Cash Deferral Account, except to the extent provided
with respect to vesting and distribution in Sections 7 and 8 hereof and except
as otherwise provided by the Committee.
(h)Investment of Cash Deferral Account and Participant-Directed Matching
Contribution Account.
(i)Each Participant shall direct the deemed investment of his or her Cash
Deferral Account and Participant-Directed Matching Contribution Account among
the investment funds offered under the Plan (“Investment Funds”) by complying
with administrative procedures established by the Compensation Committee. A
Participant’s election shall specify the whole percentage of his or her Cash
Deferral Account and Participant-Directed Matching Contribution Account deemed
to be invested in an Investment Fund. A Participant’s election shall remain in
effect until a new election is made. A Participant may change an election of
Investment Funds or transfer existing amounts invested in his or her Account(s)
among Investment Funds by complying





--------------------------------------------------------------------------------





with the administrative procedures established by the Compensation Committee.
The Compensation Committee shall establish procedures to review the investment
elections made by a Participant and shall retain the authority to override any
investment election if it determines, in its sole discretion, that such an
override is in the Company’s best interests. In addition, any discretionary
investments in or divestments of amounts deemed invested in Company Stock shall
be subject to the Company’s Securities Trading Policy.
(ii)Investment Funds. The Company shall make available to each Participant
literature summarizing the investment characteristics of each Investment Fund.
(iii)Valuation of Participant Accounts. Any increase or decrease in the fair
market value of an Investment Fund shall be computed and credited to or deducted
from the Cash Deferral Account or Participant-Directed Matching Contribution
Account, as applicable, of all Participants who are deemed to have invested in
the Investment Fund in accordance with policies and procedures established by
the Compensation Committee.
(i)Investment of Stock-Invested Matching Contribution Account.
(i)The Stock-Invested Matching Contribution Account of each Participant shall be
deemed to be invested in Common Stock. Except as set forth herein, a Participant
shall not be able to direct or invest amounts in his or her Stock-Invested
Matching Contribution Account. Notwithstanding the foregoing, effective January
1, 2008, a Participant who has been credited with three years of service, may
direct the investment of his Stock-Invested Matching Contribution Account among
the other Investment Funds offered under the Plan, and also may choose to
re-invest any portion of their Stock-Invested Matching Contribution Account in
Common Stock after previously investing it in the other available Investment
Funds.
(ii)Any increase or decrease in the fair market value of the common stock of the
Company shall be computed and credited to or deducted from the Stock-Invested
Matching Contribution Accounts of all of the Participants who are invested in
the common stock of the Company in accordance with policies and procedures
established by the Compensation Committee.
(j)Investment of Deferred Stock Account.
(i)The Deferred Stock Account of each Participant shall be deemed to be invested
in Common Stock. A Participant shall not have the ability to direct or invest
amounts in his or her Deferred Stock Account.
(ii)Any increase or decrease in the fair market value of the common stock of the
Company shall be computed and credited to or deducted from the Deferred Stock
Accounts of all of the Participants who are invested in the common stock of the
Company in accordance with policies and procedures established by the
Compensation Committee.
(k)Indemnity. By electing to make contributions to this Plan, each Participant
hereby recognizes and agrees that the Company and any other individual
responsible for administering the Plan (including the Compensation Committee,
its delegate or any trustee responsible for holding assets under the Plan) are
in no way responsible for the investment performance of the Participant’s
Accounts.
(l)Dividends on Company Stock. Any dividends paid on that portion of a
Participant’s Account that is deemed invested in Company Stock shall be treated
as earnings hereunder, and, shall, in the manner determined by the Committee be
credited to a Participant’s Account and remain deemed invested in Company Stock
and shall be distributed in Company Stock. With respect to Deferred PV Stock,
such amount shall be credited with dividends at the target level in a manner
similar to that provided under the terms of the LTIP.





--------------------------------------------------------------------------------





7.    Vesting.
(a)    Cash Deferrals and 2007-18 Base Salary Matching Contributions. A
Participant shall always be 100% vested in his or her Cash Deferral Account and
2007-18 Base Salary Matching Contributions made pursuant to Section 4(c).
(b)    Pre-2007 Base Salary Matching Contributions. A Participant shall be 40%
vested in Pre-2007 Base Salary Matching Contributions made on his or her behalf
under Section 4 after two years of employment with the Company or any of its
subsidiaries (prior to such two-year period, no portion of the Pre-2007 Base
Salary Matching Contributions shall be vested). A Participant’s vested interest
in Pre-2007 Base Salary Matching Contributions will increase by 20% per year of
employment, so that he or she is 100% vested after five years of employment with
the Company or any of its subsidiaries. A “year of employment” will be credited
to a Participant for each 12 month period, beginning on his or her date of hire
by the Company or any of its subsidiaries (and each anniversary thereof), during
which he or she is continuously employed by the Company or any of its
subsidiaries, as determined in the Company’s sole discretion.
(c)    Bonus Stock and Deferred PV Stock. Any Bonus Stock deferred under Section
3(b) and any Deferred PV Stock deferred under Section 2(c) shall be immediately
100% vested.
(d)    Deferred Incentive Shares.
(i) Subject to Sections 7(d)(ii) through 7(d)(v), all Incentive Shares credited
to a Participant’s Account will vest on the fourth anniversary of the date that
the Bonus Stock with respect to which such Incentive Share relates (“Underlying
Stock”) was granted to a Participant.
(ii) If a Participant receives a distribution with respect to any share of
Underlying Stock prior to the fourth anniversary of the grant date of the
Underlying Stock, the Incentive Shares that relates to such Underlying Stock
will be immediately forfeited by such Participant.
(iii) If a participant sells, assigns, exchanges, pledges, hypothecates or
otherwise encumbers any of the Underlying Stock, the Incentive Shares that
relate to such Underlying Stock will be immediately forfeited by such
Participant.
(iv)If, as determined by the Committee in its sole and absolute discretion, a
Participant terminates employment with the Company due to death, disability or
retirement under a qualified pension plan maintained by the Company
(collectively referred to as a “Qualified Termination”), then the following
percentage of Incentive Shares shall vest and all unvested shares shall be
immediately forfeited:
(A) 25% if at least one but less than two years has elapsed since the grant date
of the Underlying Stock.
(B)50% if at least two but less than three years has elapsed since the grant
date of the Underlying Stock.
(C)75% if at least three but less than four years has elapsed since the grant
date of the Underlying Stock.
(v) If, as determined by the Committee in its sole and absolute discretion, a
Participant’s service with the Company terminates for any reason other than a
Qualified Termination, all unvested Incentive Shares shall immediately be
forfeited.
(e)    Discretionary Contributions shall be 100% vested at the time contributed,
unless provided otherwise in the Participant’s Discretionary Contribution
Agreement.
(f)    An Eligible Employee shall be 100% vested in his or her NEC Account only
after three years of employment with the Company or any of its subsidiaries
(and, prior to the end of such three-year





--------------------------------------------------------------------------------





period, no interest in such NEC Account or any NEC amounts shall be vested). A
“year of employment” will be credited in the manner described in Section 7(b).
(g)    Change in Control.
(i)    Notwithstanding anything in this Plan to the contrary, a Participant
shall immediately be 100% vested in matching contributions made pursuant to
Section 4 after a Change in Control, as defined below.
(ii)    A “Change in Control” shall mean a change in control of a nature that
would be required to be reported in response to Item 1 of the Current Report on
Form 9-K as in effect on April 28,1998, pursuant to section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), provided that, without
limitation, a Change in Control shall be deemed to have occurred if:
(A)any “Person” (as such term is used in sections 13(d) and 14(d) of the Act),
other than:
(1)the Company,
(2)any Person who on the date hereof is a director or Participant of the
Company, or
(3)a trustee or fiduciary holding securities under an employee benefit plan of
the Company,
(B)is or becomes the “beneficial owner,” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities; or
(C)during any period of two consecutive years during the term of this Plan,
individuals who at the beginning of such period constitute the board of
directors of the Company (the “Board”) cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of the directors then in office who
were directors at the beginning of the period; or
(D)the shareholders of the Company approve:
(1)a plan of complete liquidation of the Company; or
(2)an agreement for the sale or disposition of all or substantially all of the
Company’s assets; or
(3) a merger, consolidation, or reorganization of the Company with or involving
any other corporation, other than a merger, consolidation, or reorganization
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), at least fifty percent (50%) of the combined voting power of the voting
securities of the Company (or the surviving entity, or an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries)
outstanding immediately after such merger, consolidation, or reorganization.
8.    Distribution of Deferred Compensation.
(a)    Distributions of Certain Amounts Following Fifth Anniversary. For
allocations to a Participant’s Cash Deferral Account and the vested portion of a
Participant’s Deferred Stock Account only,





--------------------------------------------------------------------------------





during each calendar year, unless a Participant elects otherwise in accordance
with Section 8(b), the amount contributed to each Account for each plan year
plus any earnings and losses, shall be distributed on the first to occur of:
(i)    The first normal payroll date on or after the January 15 that occurs
following the fifth anniversary of the end of year such amounts would have been
paid to the Participant absent his or her deferral hereunder; or,
(ii)    The first normal payroll date on or after the date which is six months
following the Participant’s termination of employment.
(b)    Election to Receive Certain Amounts at a Different Time. Notwithstanding
Section 8(a), a Participant may elect in writing and only to the extent
described in this Section 8(b) to have amounts that would be distributed in
accordance with Section 8(a) distributed at a different time.
(i)    With respect to amounts described in Section 8(a) that were earned and
vested on or before December 31, 2004 (“Grandfathered Amounts”), the election
must be made in writing by December 31 of the year which is two years’ prior to
the date the Grandfathered Amounts would otherwise be distributed under the
Plan. A Participant may elect to receive his or her Grandfathered Amounts on
either: (A) a subsequent date that is at least 24 months later than the date the
amounts would otherwise be distributed hereunder, or (B) termination of
employment. A Participant is permitted to make subsequent deferrals under this
Section 8(b)(i) provided that such subsequent elections satisfy the requirements
in the previous sentence. Notwithstanding any election under this Section 8(b),
Grandfathered Amounts will be distributed by the end of the month following the
Participant’s termination of employment if it occurs earlier.
(ii)    With respect to amounts described in Section 8(a) that were earned and
vested on or after January 1, 2005 (“Non-Grandfathered Amounts”), the election
must be made in writing by the later of (A) the date his or her election becomes
irrevocable as described in Section 3, or (B) December 31, 2008. A Participant
may elect to receive his or her Non-Grandfathered Amounts on either: (A) a
subsequent date that is at least 24 months later than the date the amounts would
otherwise be distributed hereunder, or (B) termination of employment. A
Participant is not permitted to make subsequent deferrals under this Section
8(b)(ii). Notwithstanding any election under this Section 8(b)(ii),
Non-Grandfathered Amounts will be distributed on the date that is six months
following the Participant’s termination of employment if it occurs earlier.
(c)    Distributions of Matching Contributions and NEC. Allocations of
Grandfathered and Non-Grandfathered Amounts to a Participant’s
Participant-Directed Matching Contribution Account and Stock-Invested Matching
Contribution Account, and of any NEC amounts to a NEC Account, are distributable
only following the termination of a Participant’s employment with the Company
and all of its subsidiaries for any reason, including retirement or death.
Distributions of Grandfathered Amounts shall be made by the end of the month
following the month of the Participant’s termination of employment, and
distributions of Non-Grandfathered Amounts, including NEC amounts, shall be made
on the date that is six months following the Participant’s termination of
employment.
(d)    Distributions in the Event of an Unforeseeable Emergency. Notwithstanding
anything herein to the contrary, a Participant may elect to receive a
distribution from his Cash Deferral Account and the vested portion of a
Participant’s Deferred Stock Account in the event of an Unforeseeable Emergency.
An Unforeseeable Emergency shall be defined in accordance with Section
409A(a)(2)(B)(ii) of the Code. The distributed amount may not exceed the amount
necessary to eliminate the Unforeseeable Emergency plus pay any applicable
taxes. To apply for an Unforeseeable Emergency distribution, a Participant must
submit a written application to the Compensation Committee or its delegate
indicating (A) the nature of the Unforeseeable Emergency, (B) the amount the
Participant needs to alleviate the Unforeseeable Emergency, and (C) the Account
from which a distribution, if approved, shall be made. The determination of
whether an Unforeseeable Emergency exists shall be made in accordance with the
claims procedures in Section 13. Amounts allocated to a Participant’s
Participant-Directed Matching Contribution Account, Stock-Invested Matching
Contribution Account and the unvested portion of a Participant’s Deferred Stock
Account shall not be available for distribution under this Section 8(d).





--------------------------------------------------------------------------------





(e)    Valuing Accounts for Distributions. The value of each of the Accounts of
a Participant shall be determined as of the effective date of a distribution
from the Plan (the “Valuation Date”). The value of the Accounts will be adjusted
on the Valuation Date to reflect earnings, losses, dividends, stock splits, and
previous withdrawals. The relevant portion of each of the Accounts, as
applicable, shall then be distributed in accordance with this Section 8.
(f)    Method of Distribution.
(i)    Subject to Sections 8(g) and 9, and unless elected otherwise under
Section 8(f)(ii), all distributions from the Plan shall be made in a cash lump
sum.
(ii)    For amounts payable upon termination of employment pursuant to any other
sub-section of this Section 8, a Participant may elect to receive the
distribution in five substantially equal annual installments in accordance with
this Section 8(f)(ii).
(A)    With respect to Grandfathered Amounts, such election must be made by
December 31 of the year before the year of a Participant’s termination of
employment. This election shall continue in effect until changed by the
Participant, provided that any such change shall be effective only if the
Participant submits appropriate instructions, in accordance with administrative
procedures established by the Company, on or before December 31 of the year
prior to the year in which the Participant becomes entitled to a distribution.
(B)    With respect to Non-Grandfathered Amounts, such election must be made by
the later of (i) the date the Participant makes his or her first deferral
election under the Plan, or (ii) December 31, 2008; provided, however, that any
such election that applies to NEC amounts with respect to a Participant who has
not otherwise made a deferral election under the Plan (if any) must be made no
later than the end of the calendar year prior to the year in which such NEC
amounts first apply with respect to a Participant or such other time as the
Committee may designate in a manner consistent with Code Section 409A. This
election is irrevocable.
(C)    If installment distributions are elected, the first installment shall be
paid on or as soon as practicable following the January 15 immediately following
the Participant’s termination from employment, and the others on or as soon as
practicable following January 15 of the second, third, fourth and fifth years
following such termination. Notwithstanding the foregoing, for any employee who
is a specified employee within the meaning of Treas. Reg. § 1.409A-1(i) the
first distribution shall be delayed until the first normal payroll date
following the date that is six months after such Participant’s termination of
employment to the extent required by applicable law. The Participant shall
continue to direct the investment of any amount remaining in his or her Cash
Deferral Account and Participant-Directed Matching Contribution Account and the
second to fifth installments shall be adjusted to take into account any
earnings, losses, stock splits or dividends.
(g)    Form of Distributions. Regardless of the method of distribution required
or elected under Section 8(f):
(i)    Distributions from a Participant’s Cash Deferral Account, and either
Matching Contribution Account shall be made in cash, unless elected otherwise
under Section 8(g)(iii).
(ii)    Distributions of Bonus Stock and amounts allocated to a Participant’s
Deferred Stock Account must be made in the form of whole shares of Common Stock
in accordance with this Section. No partial shares of Common Stock shall be
distributed, and cash equal to the fair market value of such fractional Common
Stock shall be distributed in lieu thereof.
(iii)    A Participant may elect to receive all or a portion of his or her
distribution from his or her Base Salary Deferral Account or either Matching
Contribution Account in Common Stock; provided that such election to receive
Common Stock in lieu of cash shall be effective only





--------------------------------------------------------------------------------





if the Participant submits appropriate instructions, in accordance with
administrative procedures established by the Company, on or before December 31
of the year prior to the year in which the Participant becomes entitled to a
distribution.
(iv)    Any Common Stock distributable from this Plan in accordance with this
Section 8(g) shall be made under and pursuant to the applicable Omnibus Plan(s)
or any successor plan(s) thereto as determined by the Compensation Committee.
(h)    Discretionary Contributions. Discretionary Contributions shall be
distributed in the time and manner set forth in such Participant’s Discretionary
Contribution Agreement. Any elections as to the time and manner of distribution
shall comply with Section 409A and this Section 8. If amounts are payable due to
termination of employment, the first election for amounts to be distributed upon
termination shall apply.
(i)    Treatment of Unvested Portion of Participant’s Account. Incentive Shares
that are not vested at the time a Participant terminates employment shall be
forfeited and may be used by the Company as determined in its sole discretion.
(j)    Small-Benefit Cash Out. To the extent permitted by Section 409A of the
Code, notwithstanding any other provision of this Plan to the contrary, if a
Participant’s entire Account (plus any amounts that would be aggregated with the
Account under Code Section 409A) is less than the amount specified in Section
402(g)(1)(B) of the Code when such Participant terminates employment, his or her
entire Account will be paid in a single, cash lump sum six months following
termination of employment.
9.    Transfers of Certain Amounts to the 401(k) Plan. With respect to any
Participant who is eligible for the 401(k) Plan,
(a)    The Company shall distribute from such Participant’s Base Salary deferred
hereunder (but not Cash Bonuses), the maximum pre-tax amount that may be
contributed to the 401(k) Plan by such Participant for such deferral year, and
shall contribute such amount to the 401(k) Plan on behalf of such Participant in
accordance with the limitations imposed by the Code. Such amount shall not
include any earnings on the Base Salary Deferrals, but shall be adjusted for any
losses.
(b)    The Company shall contribute, from such Participant’s 2007-18 Base Salary
Matching Contributions an amount equal to the maximum amount such Participant
could have been credited with matching contributions under the 401(k) Plan. Such
amount shall not include any earnings on the Base Salary Deferrals, but shall be
adjusted for any losses.
(c)    The Company shall contribute both such amounts to the 401(k) Plan as soon
as practicable after the calendar year to which the election relates, but not
later than March 15 of the following calendar year.     
10.    Distributions on Death; Designation of Beneficiary. Notwithstanding
anything in the Plan to the contrary, if a Participant dies prior to receiving
the entire balance of his or her Accounts, any balance remaining in his or her
Accounts shall be paid in a cash lump sum only to the Participant’s designated
beneficiary as soon as practicable after such Participant’s death, or if the
Participant has not designated a beneficiary in writing to the Compensation
Committee or its delegate, to such Participant’s estate. Any designation of
beneficiary may be revoked or modified at any time by the Participant or his or
her authorized designee.
11.    Unsecured Obligation of the Company. The Company’s obligations to
establish and maintain Accounts for each Participant and to make payments of
deferred compensation to him or her under this Plan shall be the general
unsecured obligations of the Company. The Company shall be under no obligation
to establish any separate fund, purchase any annuity contract, or in any other
way make special provision or specifically earmark any funds for the payment of
any amounts called for under this Plan, nor shall this Plan or any actions taken
under or pursuant to this Plan be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, his or her
designated beneficiary, executors or administrators, or any other person or
entity. If the Company chooses to establish such a fund or purchase such an
annuity contract or make any other arrangement to provide for the payment of any
amounts called for under this Plan, such fund contract or arrangement shall
remain





--------------------------------------------------------------------------------





part of the general assets of the Company, and no person claiming benefits under
this Plan shall have any right, title, or interest in or to any such fund,
contract or arrangement.
12.    Administration. The Plan will be administered by the Compensation
Committee or its delegate.
(a)    The Compensation Committee shall be the named fiduciary for purposes of
the claims procedure pursuant to Section 13 and shall have authority to act to
the full extent of its absolute discretion to:
(i)    interpret the Plan;
(ii)    resolve and determine all disputes or questions arising under the Plan
subject to the provisions of Section 12, including the power to determine the
rights of Participants and their beneficiaries (designated under Section 10),
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;
(iii)    create and revise rules and procedures for the administration of the
Plan and prescribe such forms as may be required for Participants to make
elections under, and otherwise participate in, the Plan; and
(iv)    take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the Plan.
(b)    Any expenses incurred in the administration of the Plan will be paid by
the Company or the Employer.
(c)    Except as the Compensation Committee may otherwise determine (and subject
to the claims procedure set forth in Section 13), all decisions and
determinations by the Compensation Committee shall be final and binding upon all
Participants and their designated beneficiaries.
(d)    No member of the Compensation Committee or its delegate shall participate
in any matter involving any questions relating solely to his or her own
participation or benefits under the Plan. The Compensation Committee shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon the advice or opinion of any
persons, firms or agents retained by it, including but not limited to
accountants, actuaries, counsel and other specialists. Nothing in this Plan
shall preclude the Company from indemnifying the Compensation Committee or its
delegate for all actions under this Plan, or from purchasing liability insurance
to protect such persons with respect to the Plan.
(e)    With respect to Company Stock, in the event of any (a) stock split,
reverse stock split, or stock dividend, or (b) extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up or other similar change in corporate
structure or capitalization or similar event, the number and kinds of shares
payable hereunder shall be adjusted by the Company. The determinations and
adjustments made by the Committee under this Section shall be conclusive.
(f)    The Compensation Committee shall have the full authority to delegate all
of its responsibilities (other than fiduciary monitoring obligations) to a
person or persons of its choosing. The delegate shall have all the powers that
the Compensation Committee deems necessary for the efficient administration of
the Plan.
13.    Claims Procedure. The Company shall administer a claims procedure as
follows:
(a)    Initial Claim. A Participant or his or her beneficiary who believes that
he or she is entitled to benefits under the Plan (the “Claimant”), or the
Claimant’s authorized representative acting on behalf of such Claimant, must
make a claim for those benefits by submitting a written notification of his or
her claim of right to such benefits. Such notification must be on the form and
in accordance with the procedures established by the Company. No benefit shall
be paid under the Plan until a proper claim for benefits has been submitted.





--------------------------------------------------------------------------------





(b)    Procedure for Review. The Compensation Committee shall establish
administrative processes and safeguards to ensure that all claims for benefits
are reviewed in accordance with the Plan document and that, where appropriate,
Plan provisions have been applied consistently to similarly situated Claimants.
Any notification to a Claimant required hereunder may be provided in writing or
by electronic media, provided that any electronic notification shall comply with
the applicable standards imposed under 29 C.F.R. §2520.104b‑1(c).
(c)    Claim Denial Procedure. If a claim is wholly or partially denied, the
Compensation Committee shall notify the Claimant within a reasonable period of
time, but not later than 90 days after receipt of the claim, unless the
Compensation Committee determines that special circumstances require an
extension of time for processing the claim. If the Compensation Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
180 days from receipt of the claim. The extension notice shall indicate: (i) the
special circumstances necessitating the extension and (ii) the date by which the
Compensation Committee expects to render a benefit determination. A benefit
denial notice shall be written in a manner calculated to be understood by the
Claimant and shall set forth: (i) the specific reason or reasons for the denial,
(ii) the specific reference to the Plan provisions on which the denial is based,
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, with reasons therefor, and (iv) the procedure for
reviewing the denial of the claim and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a legal
action under section 502(a) of Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) following an adverse benefit determination on review.
(d)    Appeal Procedure. In the case of an adverse benefit determination, the
Claimant or his or her representative shall have the opportunity to appeal to
the Compensation Committee for review thereof by requesting such review in
writing to the Board within 60 days of receipt of notification of the denial.
Failure to submit a proper application for appeal within such 60 day period will
cause such claim to be permanently denied. The Claimant or his or her
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim. A document, record or other information shall be deemed “relevant”
to a claim in accordance with 29 C.F.R. §2560.503-1(m)(8). The Claimant or his
or her representative shall also be provided the opportunity to submit written
comments, documents, records and other information relating to the claim for
benefits. The Board shall review the appeal taking into account all comments,
documents, records and other information submitted by the Claimant or his or her
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.
(e)    Decision on Appeal. The Board shall notify a Claimant of its decision on
appeal within a reasonable period of time, but not later than 60 days after
receipt of the Claimant’s request for review, unless the Compensation Committee
determines that special circumstances require an extension of time for
processing the appeal. If the Compensation Committee determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate: (i) the
special circumstances necessitating the extension and (ii) the date by which the
Compensation Committee expects to render a benefit determination. An adverse
benefit decision on appeal shall be written in a manner calculated to be
understood by the Claimant and shall set forth: (i) the specific reason or
reasons for the adverse determination, (ii) the specific reference to the Plan
provisions on which the denial is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
Claimant’s claim (the relevance of a document, record or other information will
be determined in accordance with 29 C.F.R. §2560‑1(m)(8)) and (iv) a statement
of the Claimant’s right to bring a legal action under section 502(a) of ERISA.
(f)    Litigation. In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who wants to commence a legal action with
respect to such claim, must commence such action in a court of competent
jurisdiction within 90 days of receipt of notification of such denial. Failure
to file such action by the prescribed time will forever bar the commencement of
such action.





--------------------------------------------------------------------------------





(g)    Disputes; Enforcement of Rights. All reasonable legal and other fees and
expenses incurred by the Claimant in connection with any disputed claim
regarding any right or benefit provided for in this Plan shall be paid by the
Company, to the extent permitted by law, provided that the Claimant prevails on
the merits of his or her claim in material part as the result of litigation,
arbitration or settlement.
14.    Delay. Notwithstanding anything in the Plan to the contrary, to the
extent permitted by Section 409A of the Code, distributions to Participants
shall be delayed if (a) the ability of the Company to remain a going concern is
jeopardized, (b) it is necessary to comply with applicable law, or (c) prior to
a Change in Control only, to the extent necessary to ensure deduction under
Section 162(m) of the Code.
15.    Acceleration to Pay Employment Taxes. To the extent permitted by Section
409A of the Code, distributions under the Plan may be accelerated to the extent
required to pay employment taxes, as permitted by the Compensation Committee.
16.    Top Hat and Non-Qualified Status. This Plan is intended to be a top-hat
plan within the meaning of ERISA. The Plan is an unfunded plan for purposes of
ERISA and the Code and is not qualified under section 401(a) of the Code.
17.    Withholding of Taxes. The rights of a Participant (and his or her
beneficiaries) to payments under this Plan shall be subject to the Company’s
obligations at any time to withhold from such payments any income or other tax
on such payments.
18.    Assignability. No portion of a Participant’s Account(s) may be assigned
or transferred in any manner, nor shall any of the Accounts be subject to
anticipation, voluntary alienation or involuntary alienation.
19.    Amendments and Termination. This Plan may be amended by the Compensation
Committee of the Board. This Plan may be terminated at any time by the Board. No
amendment or termination may adversely affect a Participant’s Accounts existing
on the date such amendment or termination is made, nor any election previously
made under the Plan as to deferrals for the calendar year in which the amendment
or termination occurs.
20.    Effective Date; Section 409A. The Plan was originally effective with
respect to a Participant’s Bonus Stock or Cash Compensation earned after August
30, 1994. This restatement is effective with respect to a Participant’s
deferrals made on or after December 1, 2018. The Plan is intended to satisfy
Code Section 409A and all of the official guidance promulgated thereunder. To
the extent a provision in the Plan is inconsistent with Code Section 409A, such
provisions shall be deemed amended to comply with Code Section 409A, to avoid
the application of the penalty tax and interest provided thereunder.
* * *
To record the adoption of the amendment and restatement of the West
Pharmaceutical Services, Inc. Non-Qualified Deferred Compensation Plan for
Designated Employees, West Pharmaceutical Services, Inc. has caused its
authorized officer to execute this Plan document on this 11th day of December
2018.


WEST PHARMACEUTICAL SERVICES, INC.


By:     /s/ Annette F. Favorite
Annette F. Favorite
Senior Vice President & Chief Human Resources Officer



